DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Objections
Claims 26-29, 33-35, 38, and 40 are objected to because of the following informalities:  
Claim 26-29 recite “error correction operation model” in lines 1-2, but should read “error correction operational model”
Claim 33 recites “error correction operation model” in line 4, but should read “error correction operational model”
Claim 33 recites “error correction model” in line 9, but should read “error correction operational model”
Claim 33 recites “receiver” in line 10, but should read “receiver apparatus”
Claim 34 recites “processing apparatus” in line 4, but should read “data processing apparatus”
Claim 35 recites “error correction operation model” in line 2, but should read “error correction operational model”
Claim 38 recites “plurality of error values” in lines 4-5, but should read “plurality of blood analyte error values”
Claim 40 recites “operational error correction model” in line 7, but should read “error correction model”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“data processing apparatus” in Claims 32 and 33
“storage apparatus” in Claim 32 and 34
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 recites “by at least calculating a blood analyte error value” in lines 2-3. One of ordinary skill in the art cannot ascertain the boundaries of the claim because the term “at least” suggests that the method comprises evaluation of additional, undisclosed and unclaimed data, errors, etc.
Claim 28 recites “at least (i) … and (ii)” in lines 2-3. One of ordinary skill in the art cannot ascertain the boundaries of the claim because the term “at least” suggests that the method comprises inputting additional, undisclosed and unclaimed data, errors, etc.
Claim 29 recites “using at least one computerized machine learning process” in line 2. One of ordinary skill in the art cannot ascertain the boundaries of the claim because the term “at least” suggests the computerized machine learning process comprises collection over additional, undisclosed, unclaimed and undefined time periods.
Claim 30 recites “at least one computerized machine learning process” in lines 1-2 and 3. One of ordinary skill in the art cannot ascertain the boundaries of the claim because the term “at least” suggests the computerized machine learning process comprises collection over additional, undisclosed, unclaimed and undefined time periods.
Claim 31 recites “at least a portion” in line 5. One of ordinary skill in the art cannot ascertain the boundaries of the claim because the term “at least” suggests that the method comprises additional, undisclosed and unclaimed steps.
Claim 32 recites “the computerized apparatus comprising: ... when executed on the data processing apparatus: (i) cause” in lines 1-9. “Claims are definitions or descriptions of inventions.” MPEP 806.04(e). An invention for “a computerized apparatus” (preamble) is claimed, but “computerized 
Claim 32 recites “at least one computer program” in lines 6-7, “at least in part” in line 12, and “at least application” in line 15. One of ordinary skill in the art cannot ascertain the boundaries of the claim because the term “at least” suggests the computerized apparatus is based on additional, undisclosed and unclaimed values, data, errors, etc.
Claim 33 recites “the model” in line 7. It is unclear whether the term refers to “the error correction operational model” in line 4 or sets forth an additional model that is separate and distinct from the error correction operational model.
Claim 35 recites “at least a portion” in line 4. One of ordinary skill in the art cannot ascertain the boundaries of the claim because the term “at least” suggests the computerized apparatus is based on additional, undisclosed and unclaimed values, data, errors, etc.
Claim 36 recites “the blood analyte sensor” in line 3. It is unclear whether the term refers to “an implanted blood analyte sensor” in line 1 or sets forth an additional blood analyte sensor that is separate and distinct from the implantable apparatus (and not necessarily implantable).
Claim 36 recites “at least a portion” in line 3, “at least one of a prescribed level” in line 9, “based at least on” in line 11, “by at least applying” in line 14. One of ordinary skill in the art cannot ascertain the boundaries of the claim because the term “at least” suggests that the method comprises evaluation of additional, undisclosed and unclaimed data, errors, etc.

Claim 38 recites “at least one of the prescribed level” in line 7. One of ordinary skill in the art cannot ascertain the boundaries of the claim because the term “at least” suggests that the method comprises evaluation of additional, undisclosed and unclaimed data, errors, etc.
Claim 39 recites “at least a portion” in line 2. One of ordinary skill in the art cannot ascertain the boundaries of the claim because the term “at least” suggests that the method comprises evaluation of additional, undisclosed and unclaimed data, errors, etc.
Claim 40 recites “at least on the evaluation” in line 6. One of ordinary skill in the art cannot ascertain the boundaries of the claim because the term “at least” suggests that the method comprises evaluation of additional, undisclosed and unclaimed data, errors, etc.
The dependent claims inherit and do not remedy the deficiencies of claims 21, 32, and 36.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 21 recites: 
calibrating the blood analyte sensing apparatus using one or more predetermined calibration models; 
operating the calibrated blood analyte sensing apparatus in a training mode; 
based at least in part on the operating in the training mode, generating an error correction operational model; and 
subsequent to generating the error correction operational model, 
operating the blood analyte sensing apparatus in a detection mode, 
the operating in the detection mode including applying the error correction operational model on at least a portion of current blood analyte signal data.
Independent Claim 32 recites:
(i) cause initial calibration of the analyte sensor apparatus; 
(ii) cause the initially calibrated analyte sensor apparatus to operate in a first mode; 
(iii) generate an error correction operational model, the error correction operational model based at least in part on the operation of the initially calibrated analyte sensor in the first mode; and 
(iv) cause operation of the analyte sensor apparatus in a second mode, the operation in the second mode comprising at least application of the error correction operational model to blood analyte signal data processed subsequent to entry of the analyte sensor apparatus into the second mode of operation.
Independent Claim 36 recites:
obtaining first blood analyte data using the blood analyte sensor, at least a portion of the first blood analyte data subject to one or more unmodeled systematic sources of error; 
obtaining reference data not subject to the one or more unmodeled systematic sources of error; 
calculating a plurality of blood analyte error values using the first blood analyte data and the corresponding reference data; 
identifying one or more parameters that have at least one of a prescribed level or prescribed type of correlation to the blood analyte error values; 
generating an error correction model based at least on the plurality of blood analyte error values, data relating to the identified one or more parameters, and one or more mathematical models; 
and obtaining calibrated blood analyte data by at least applying the error correction model to then-current blood analyte data.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of calibrating, operating, generating, and applying recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 21-40 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for calibrating, operating, generating, applying merely invoke a computer as a tool.
The data-gathering step (obtaining) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for calibrating, operating, generating, and applying.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to monitor blood analyte level and reduce error.
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for calibrating, operating, generating, and applying. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.

In addition, the claims of the instant application are analogous to the claim in Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) in that they are directed to gathering data by acquiring measurements and then performing an analysis for output. “The claims in this case fall into a familiar class of claims ‘directed to’ a patent-ineligible concept. The focus of the asserted claims ... is on collecting information, analyzing it, and displaying certain results of the collection and analysis.” Elec. Power Grp 119 USPQ2d at 1741. 
[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. [citations omitted]. |n a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. [citations omitted]. And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. [citations omitted]. Elec. Power Grp 119 USPQ2d at 1741-1742. 

Here, the claims of the instant application are directed to a process of gathering and analyzing information of a specified content, then outputting the results. See also Intellectual Ventures | LLC v. Capital One Fin. Corp., 121 USPQ2d 1940, 1946 (Fed. Cir. 2017) (‘the patent claims are, at their core, directed to the abstract idea of collecting, displaying, and manipulating data.”) 
The claims are not directed to “any particular assertedly inventive technology for performing those functions.” Elec. Power Grp 119 USPQ2d at 1742. They are therefore directed to an abstract idea without significantly more than the judicial exception.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. pages 23-27) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic 
Applicant’s Background in the specification; and
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-28 and 31-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shults et al (U.S. Patent Publication No. 2006/0195029; cited by Applicant).
Regarding Claim 21, Shults discloses a method of monitoring a blood analyte level within a living being using a blood analyte sensing apparatus (an in vitro self-monitoring blood glucose meter (SMBG); [0405]), the method comprising: 
calibrating the blood analyte sensing apparatus using one or more predetermined calibration models (The processor 176 is the central control unit that performs the processing, such as storing data, analyzing data streams, calibrating analyte sensor data, estimating analyte values, comparing estimated analyte values with time corresponding measured analyte values, analyzing a variation of estimated analyte values, downloading data, and control ling the user interface by providing analyte values, prompts, messages, warnings, alarms, or the like. The processor includes hardware and software that performs the processing described herein, for example flash memory provides permanent or semi-permanent storage of data; [0274]); 
operating the calibrated blood analyte sensing apparatus in a training mode  (When a sensor is first implanted into host tissue, the sensor and receiver are initialized. This is referred to as start-up mode, and involves optionally resetting the sensor data and calibrating the sensor 32; [0261]); 
based at least in part on the operating in the training mode, generating an error correction operational model (the sensor electronics can be configured such that if the current obtained from the working electrode, or the subsequent conversion of the current into digital counts, for example, is outside of an acceptable threshold, then the sensor is marked with an error flag, or the like. The error flag can be transmitted to the receiver to instruct the user to reinsert a new sensor, or to implement some other error correction; [0269]); and 
subsequent to generating the error correction operational model, operating the blood analyte sensing apparatus in a detection mode (normal mode; [0352]), 
the operating in the detection mode including applying the error correction operational model on at least a portion of current blood analyte signal data  (Preferably, the input module 174 or processor module 176 performs a Cyclic Redundancy Check (CRC) to verify data integrity, with or without a method of recovering the data if there is an error. In some embodiments, error correction techniques such as those that use Hamming codes or Reed-Solomon encoding/decoding methods are employed to correct for errors in the data stream; [0275]).

Regarding Claim 22, Shults discloses wherein the operating the blood analyte sensing apparatus in the training mode comprises: (i) receiving time-stamped blood analyte reference data (the reference analyte data time stamp (e.g., the time that the reference analyte data is obtained)…the “time stamp” of the reference analyte (e.g., the time at which the reference analyte value was obtained); [0292-0293]); and (ii) collecting time-stamped calculated blood analyte sensor data (the reference analyte data is obtained at a time that is different from the time that the data is input into the receiver. Accordingly, the “time stamp' of the reference analyte (e.g., the time at which the reference analyte value was obtained) is not the same as the time at which the receiver obtained the reference analyte data. Therefore, some embodiments include a time stamp requirement that ensures that the receiver stores the accurate time stamp for each reference analyte value, that is, the time at which the reference value was actually obtained from the user; [0293]).  
([0292-0293]).  

Regarding Claim 24, Shults discloses wherein the collecting the time-stamped data derived from one or more in vivo ancillary sensors comprises collecting data from one or more of a temperature sensor (temperature probe 140; [0258]), a pressure sensor, or a motion sensor.  

Regarding Claim 25, Shults discloses wherein: the collecting the time-stamped calculated blood analyte sensor data comprises collecting blood analyte sensor data subject to one or more unmodeled systematic errors (each matched data pair can be evaluated based on clinical or statistical acceptability such as described above; however, when a matched data pair does not pass the evaluation criteria, the system can be configured to ask for another matched data pair from the user. In this way, a secondary check can be used to determine whether the error is more likely due to the reference glucose value or to the sensor value. If the second reference glucose value substantially correlates to the first reference glucose value, it can be presumed that the reference glucose value is more accurate and the sensor values are errant. Some reasons for errancy of the sensor values include a shift in the baseline of the signal or noise on the signal due to low oxygen, for example; [0332]); and 
the receiving the time-stamped blood analyte reference data comprises receiving blood analyte data not subject to the one or more unmodeled systematic errors (The graph illustrates approximately 3 days of data obtained by the electronics unit operably connected to the sensor implanted in the human host. Finger-prick blood samples were taken periodically and glucose concentration measured by a blood glucose meter (SMBG). The graph shows the Subcutaneous sensor data obtained by the transcutaneous glucose sensor tracking glucose concentration as it rises and falls over time. The time-corresponding blood glucose values show the correlation of the sensor data to the blood glucose data, indicating appropriate tracking of glucose concentration over time; [0406]).

Regarding Claim 26, Shults discloses wherein the generating the error correction operation model comprises generating blood analyte error data by at least calculating a blood analyte error value at one or more of a plurality of time points corresponding to respective one or more the time-stamped blood analyte reference data (the data pairs that form the initial calibration set are selected according to their time stamp, for example, by waiting a predetermined “break-in' time period after implantation, the stability of the sensor data can be increased. In certain embodiments, the data pairs that form the initial calibration set are spread out over a predetermined time period, for example, a period of two hours or more; [0296]; One inclusion criterion comprises ensuring the time stamp of the matched data pairs (that make up the calibration set) span at least a preselected time period (e.g., three hours). Another inclusion criterion comprises ensuring that the time stamps of the matched data pairs are not more than a preselected age (e.g., one week old). Another inclusion criterion ensures that the matched pairs of the calibration set have a substantially evenly distributed amount of high and low raw sensor data points, estimated sensor analyte values, and/or reference analyte values. Another criterion comprises ensuring all raw sensor data, estimated sensor analyte values, and/or reference analyte values are within a predetermined range (e.g., 40 mg/dL to 400 mg/dL for glucose values). Another criterion comprises evaluating the rate of change of the analyte concentration (e.g., from sensor data) during the time stamp of the matched pair(s). For example, sensor and reference data obtained during the time when the analyte concentration is undergoing a slow rate of change can be less susceptible to inaccuracies caused by time lag and other physiological and non-physiological effects; [0354]).  

(The reference data can be pre-screened according to environmental and physiological issues, such as time of day, oxygen concentration, postural effects, and patient entered environmental data; [0319]) that have a prescribed level of correlation to the blood analyte error data (Another criterion comprises evaluating physiological changes (e.g., low oxygen due to a user's posture, position, or motion that can cause pressure on the sensor and effect the function of a subcutaneously implantable analyte sensor, or other effects such as described with reference to FIG. 6) to ascertain a likelihood of error in the sensor value. Evaluation of calibration set criteria can comprise evaluating one, some, or all of the above described inclusion criteria; [0354]).  

Regarding Claim 28, Shults discloses wherein the generating of the error correction operation model further comprises applying one or more mathematical models to at least (i) the blood analyte error data (reference data can be subjected to “outlier detection” wherein the accuracy of a received reference analyte data is evaluated as compared to time-corresponding sensor data. In one embodiment, the reference data is compared to the sensor data on a modified Clarke Error Grid (e.g., a test similar to the Clarke Error Grid except the boundaries between the different regions are modified slightly) to determine if the data falls within a predetermined threshold. If the data is not within the predetermined threshold, then the receiver can be configured to request additional reference analyte data. If the additional reference analyte data confirms (e.g., closely correlates to) the first reference analyte data, then the first and second reference values are assumed to be accurate and calibration of the sensor is adjusted or re-initialized. Alternatively, if the second reference analyte value falls within the predetermined threshold, then the first reference analyte value is assumed to be an outlier and the second reference analyte value is used by the algorithm(s); [0289]), and 
(Another criterion comprises evaluating physiological changes (e.g., low oxygen due to a user's posture, position, or motion that can cause pressure on the sensor and effect the function of a subcutaneously implantable analyte sensor, or other effects such as described with reference to FIG. 6) to ascertain a likelihood of error in the sensor value. Evaluation of calibration set criteria can comprise evaluating one, some, or all of the above described inclusion criteria; [0354]).

Regarding Claim 31, Shults discloses generating a second error correction operational model (a secondary check can be used to determine whether the error is more likely due to the reference glucose value or to the sensor value; [0332]); substituting the generated second error correction operational model for the error correction operational model; and using the generated second error correction operation model to process at least a portion of blood analyte signal data generated subsequent to the substituting (If the second reference glucose value substantially correlates to the first reference glucose value, it can be presumed that the reference glucose value is more accurate and the sensor values are errant. Some reasons for errancy of the sensor values include a shift in the baseline of the signal or noise on the signal due to low oxygen, for example. In such cases, the system can be configured to re-initiate calibration using the secondary reference glucose value. If, however, the reference glucose values do not substantially correlate, it can be presumed that the sensor glucose values are more accurate and the reference glucose values eliminated from the algorithm; [0332]).

Regarding Claim 32, Shults discloses a computerized apparatus for monitoring a blood analyte level (an in vitro self-monitoring blood glucose meter (SMBG); [0405]), the computerized apparatus comprising:
((the electronics unit 16; [0105]; processor module 138; [0252]); 
a storage apparatus in data communication with the data processing apparatus and comprising a storage medium having at least one computer program stored thereon (The processor typically provides semi-permanent storage of data, for example, storing data such as sensor identifier (ID) and programming to process data streams; [0252]), the at least one computer program comprising a plurality of instructions ([0252-0253]) which are configured to, when-3-Appl. No.16/866,436 Filedexecuted on the data processing apparatus: 
(i) cause initial calibration of the analyte sensor apparatus (The processor 176 is the central control unit that performs the processing, such as storing data, analyzing data streams, calibrating analyte sensor data, estimating analyte values, comparing estimated analyte values with time corresponding measured analyte values, analyzing a variation of estimated analyte values, downloading data, and control ling the user interface by providing analyte values, prompts, messages, warnings, alarms, or the like. The processor includes hardware and software that performs the processing described herein, for example flash memory provides permanent or semi-permanent storage of data; [0274]); 
(ii) cause the initially calibrated analyte sensor apparatus to operate in a first mode (When a sensor is first implanted into host tissue, the sensor and receiver are initialized. This is referred to as start-up mode, and involves optionally resetting the sensor data and calibrating the sensor 32; [0261]); 
(iii) generate an error correction operational model, the error correction operational model based at least in part on the operation of the initially calibrated analyte sensor in the first mode (the sensor electronics can be configured such that if the current obtained from the working electrode, or the subsequent conversion of the current into digital counts, for example, is outside of an acceptable threshold, then the sensor is marked with an error flag, or the like. The error flag can be transmitted to the receiver to instruct the user to reinsert a new sensor, or to implement some other error correction; [0269]); and 
(iv) cause operation of the analyte sensor apparatus in a second mode (normal mode; [0352]), the operation in the second mode comprising at least application of the error correction operational model to blood analyte signal data processed subsequent to entry of the analyte sensor apparatus into the second mode of operation (Preferably, the input module 174 or processor module 176 performs a Cyclic Redundancy Check (CRC) to verify data integrity, with or without a method of recovering the data if there is an error. In some embodiments, error correction techniques such as those that use Hamming codes or Reed-Solomon encoding/decoding methods are employed to correct for errors in the data stream; [0275]).

Regarding Claim 33, Shults discloses wherein: the data processing apparatus is disposed on a receiver apparatus external to the body of the subject (the electronics unit 16 is inductively coupled to an RFID or similar chip in the mounting unit 14; [0267]); and 
wherein the generation of the error correction operation model comprises transmission of data collected via the analyte sensor apparatus during operation in the first mode (In this embodiment, the RFID tag uniquely identifies the sensor 32 and allows the transmitter to adjust the sensor ID code accordingly and/or to transmit the unique identifier to the receiver 158; [0267]), 
the transmission via a wireless interface (user interface 160) of the analyte sensor apparatus to the receiver apparatus, the receiver apparatus configured to perform or cause performance of the generation of the model (In some situations, the sensor may not properly deploy, connect to, or otherwise operate as intended. Accordingly, the sensor electronics can be configured such that if the current obtained from the working electrode, or the subsequent conversion of the current into digital counts, for example, is outside of an acceptable threshold, then the sensor is marked with an error flag, or the like. The error flag can be transmitted to the receiver to instruct the user to reinsert a new sensor, or to implement some other error correction; [0269]); and 
wherein the application of the error correction model on the blood analyte signal data comprises application of model data received via the wireless interface from the receiver (An output module 178, which is integral with and/or operatively connected with the processor 176, includes programming for generating output based on the data stream received from the sensor system 10 and its processing incurred in the processor 176. In some embodiments, output is generated via a user interface 160; [0276]).

Regarding Claim 34, Shults discloses wherein: the analyte sensor apparatus comprises an oxygen-based blood glucose sensor (In one exemplary embodiment, the analyte sensor comprises a glucose sensor that utilizes amperometric electrochemical sensor technology to measure glucose; [0360]); the blood analyte signal data comprises blood glucose signal data (a wholly implantable analyte sensor system is provided comprising a wholly implantable body comprising an electrode configured to measure a glucose level in a host; a membrane disposed over the electrode and configured to limit transport of glucose to the electrode; a layer comprising an enzyme to catalyze a reaction of glucose and oxygen as a co-reactant; and a sensor electronics unit operably connected to the electrode and configured to measure a current produced by the electrode, wherein the sensor electronics unit is configured to measure glucose concentration with substantial linearity; [0005]); and 
the processing apparatus and the storage apparatus are disposed on or integral with the analyte sensor apparatus in an implantable form factor (FIG. 20 illustrates a wholly implantable glucose sensor comprising a body 12 with a sensing region 14 including an electrode system 16a and sensor electronics, which are configured as described in more detail with reference to FIG. 13 above; [0360]).  

Regarding Claim 35, Shults discloses wherein the generation of the error correction operation model comprises: calculation of data related to a plurality of blood analyte error values; and utilization of one or more machine learning algorithms on (i) at least a portion of the data related to the plurality of error values (reference data can be subjected to “outlier detection” wherein the accuracy of a received reference analyte data is evaluated as compared to time-corresponding sensor data. In one embodiment, the reference data is compared to the sensor data on a modified Clarke Error Grid (e.g., a test similar to the Clarke Error Grid except the boundaries between the different regions are modified slightly) to determine if the data falls within a predetermined threshold. If the data is not within the predetermined threshold, then the receiver can be configured to request additional reference analyte data. If the additional reference analyte data confirms (e.g., closely correlates to) the first reference analyte data, then the first and second reference values are assumed to be accurate and calibration of the sensor is adjusted or re-initialized. Alternatively, if the second reference analyte value falls within the predetermined threshold, then the first reference analyte value is assumed to be an outlier and the second reference analyte value is used by the algorithm(s); [0289]), and (ii) data related to one or more candidate parameters (The reference data can be pre-screened according to environmental and physiological issues, such as time of day, oxygen concentration, postural effects, and patient entered environmental data; [0319]),-4-Appl. No.16/866,436 FiledMay 4, 2020to model one or more previously unmodeled error sources related to the implantation of the blood analyte sensor within the subject (Another criterion comprises evaluating physiological changes (e.g., low oxygen due to a user's posture, position, or motion that can cause pressure on the sensor and effect the function of a subcutaneously implantable analyte sensor, or other effects such as described with reference to FIG. 6) to ascertain a likelihood of error in the sensor value. Evaluation of calibration set criteria can comprise evaluating one, some, or all of the above described inclusion criteria; [0354]).

Regarding Claim 36, Shults discloses a method of operating an implanted blood analyte sensor within a living being (the present invention relates to systems and methods for transcutaneous and subcutaneous measurement of glucose in a host; Abstract), the method comprising: 
obtaining first blood analyte data using the blood analyte sensor, at least a portion of the first blood analyte data subject to one or more unmodeled systematic sources of error (the analyte sensor is configured to transmit signals obtained from each electrode separately (e.g., without subtraction of the baseline signal). In this way, the receiver can process these signals to determine additional information about the sensor and/or analyte concentration. For example, by comparing the signals from the first and second electrodes, changes in baseline and/or sensitivity can be detected and/or measured and used to update calibration (e.g., without the use of a reference analyte value). In one such example, by monitoring the corresponding first and second signals over time, an amount of signal contributed by baseline can be measured; [0301]); 
obtaining reference data not subject to the one or more unmodeled systematic sources of error (At block 204, a reference data receiving module, also referred to as the reference input module, receives reference data from a reference analyte monitor, including one or more reference data points. In one embodiment, the reference analyte points can comprise results from a self monitored blood analyte test (e.g., finger Stick test). For example, the user can administer a self-monitored blood analyte test to obtain an analyte value (e.g., point) using any known analyte sensor, and then enter the numeric analyte value into the computer system; [0287]); 
calculating a plurality of blood analyte error values using the first blood analyte data and the corresponding reference data (reference data can be subjected to “outlier detection” wherein the accuracy of a received reference analyte data is evaluated as compared to time-corresponding sensor data. In one embodiment, the reference data is compared to the sensor data on a modified Clarke Error Grid (e.g., a test similar to the Clarke Error Grid except the boundaries between the different regions are modified slightly) to determine if the data falls within a predetermined threshold. If the data is not within the predetermined threshold, then the receiver can be configured to request additional reference analyte data. If the additional reference analyte data confirms (e.g., closely correlates to) the first reference analyte data, then the first and second reference values are assumed to be accurate and calibration of the sensor is adjusted or re-initialized. Alternatively, if the second reference analyte value falls within the predetermined threshold, then the first reference analyte value is assumed to be an outlier and the second reference analyte value is used by the algorithm(s); [0289]); 
identifying one or more parameters that have at least one of a prescribed level or prescribed type of correlation to the blood analyte error values (The reference data can be pre-screened according to environmental and physiological issues, such as time of day, oxygen concentration, postural effects, and patient entered environmental data; [0319]); 
generating an error correction model based at least on the plurality of blood analyte error values, data relating to the identified one or more parameters, and one or more mathematical models (Preferably, the input module 174 or processor module 176 performs a Cyclic Redundancy Check (CRC) to verify data integrity, with or without a method of recovering the data if there is an error. In some embodiments, error correction techniques such as those that use Hamming codes or Reed-Solomon encoding/decoding methods are employed to correct for errors in the data stream; [0275]); 
and obtaining calibrated blood analyte data by at least applying the error correction model to then-current blood analyte data (a secondary check can be used to determine whether the error is more likely due to the reference glucose value or to the sensor value. If the second reference glucose value substantially correlates to the first reference glucose value, it can be presumed that the reference glucose value is more accurate and the sensor values are errant. Some reasons for errancy of the sensor values include a shift in the baseline of the signal or noise on the signal due to low oxygen, for example. In such cases, the system can be configured to re-initiate calibration using the secondary reference glucose value. If, however, the reference glucose values do not substantially correlate, it can be presumed that the sensor glucose values are more accurate and the reference glucose values eliminated from the algorithm; [0332]).

Regarding Claim 37, Shults discloses wherein the calculating the plurality of blood analyte error values comprises at least associating the first blood analyte data and the corresponding reference data at each of a plurality of respective time coordinates (The term “matched data pairs” as used herein is a broad term and is to be given its ordinary and customary meaning to a person of ordinary skill in-the art (and is not to be limited to a special or customized meaning), and furthermore refers without limitation to reference data (for example, one or more reference analyte data points) matched with substantially time corresponding sensor data (for example, one or more sensor data points); [0085]).  

Regarding Claim 38, Shults discloses wherein the identifying the one or more parameters (The reference data can be pre-screened according to environmental and physiological issues, such as time of day, oxygen concentration, postural effects, and patient entered environmental data; [0319]) comprises: identifying one or more candidate parameters (Optional temperature probe 140 is shown, wherein the temperature probe is located on the electronics assembly or the glucose sensor itself; [0258]); 
(The temperature probe can be used to measure ambient temperature in the vicinity of the glucose sensor; [0258]); and 
identifying an individual one or ones of the one or more candidate parameters meeting the at least one of the prescribed level or prescribed type of correlation to the plurality of error values (This temperature measurement can be used to add temperature compensation to the calculated glucose value; [0258]).  

Regarding Claim 39, Shults discloses wherein the generating of the error correction model comprises utilizing one or more machine learning algorithms on at least a portion of the plurality of blood analyte error values (reference data can be subjected to “outlier detection” wherein the accuracy of a received reference analyte data is evaluated as compared to time-corresponding sensor data. In one embodiment, the reference data is compared to the sensor data on a modified Clarke Error Grid (e.g., a test similar to the Clarke Error Grid except the boundaries between the different regions are modified slightly) to determine if the data falls within a predetermined threshold. If the data is not within the predetermined threshold, then the receiver can be configured to request additional reference analyte data. If the additional reference analyte data confirms (e.g., closely correlates to) the first reference analyte data, then the first and second reference values are assumed to be accurate and calibration of the sensor is adjusted or re-initialized. Alternatively, if the second reference analyte value falls within the predetermined threshold, then the first reference analyte value is assumed to be an outlier and the second reference analyte value is used by the algorithm(s); [0289]).  

(the sensor electronics can be configured such that if the current obtained from the working electrode, or the subsequent conversion of the current into digital counts, for example, is outside of an acceptable threshold, then the sensor is marked with an error flag, or the like. The error flag can be transmitted to the receiver to instruct the user to reinsert a new sensor, or to implement some other error correction; [0269]); 
utilizing a second machine learning algorithm to generate a second error model data set (a secondary check can be used to determine whether the error is more likely due to the reference glucose value or to the sensor value; [0332]); 
evaluating the first error model set ([0269]) and the second error model set ([0332]); and 
based at least on the evaluating, selecting one of the first machine learning algorithm or the second machine learning algorithm for the generating of the operational error correction model (If the second reference glucose value substantially correlates to the first reference glucose value, it can be presumed that the reference glucose value is more accurate and the sensor values are errant. Some reasons for errancy of the sensor values include a shift in the baseline of the signal or noise on the signal due to low oxygen, for example. In such cases, the system can be configured to re-initiate calibration using the secondary reference glucose value. If, however, the reference glucose values do not substantially correlate, it can be presumed that the sensor glucose values are more accurate and the reference glucose values eliminated from the algorithm; [0332]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shults in view of Salas-Boni et al (U.S. Publication No. 2016/0029966).
Regarding Claim 29, Shults fails to disclose wherein the generating of the error correction operation model comprises using at least one computerized machine learning process to generate one or more user-specific models.  
Salas-Boni discloses wherein the generating of the error correction operation model comprises using at least one computerized machine learning process (For instance, Block S140 can include implementing a machine-learning algorithm or other algorithm configured to facilitate automatic identification of features (e.g., characteristic physiological responses, outliers) within raw or processed biosignal data, and matching of features in the sensor data with patterns of behavior of one or more users; [0058]) to generate one or more user-specific models (In Block S130 the calibration operation can comprise application of a mathematical model to processed signal stream data to determine values of the analyte parameter. In a specific example, the analyte parameter can be a blood glucose concentration; however, the analyte parameter can additionally or alternatively comprise any other suitable parameter associated with an amount of analyte detected within body fluid of the user. In relation to calibration of a glucose sensor, the calibration operation can implement a model that describes the dynamics and responses of blood glucose concentrations in individuals based upon factors including one or more of time of day, location of the user, consumption behavior (e.g., food consumption, drink consumption, substance consumption, etc.) of the user, activity (e.g., exercise) behavior of the user, blood test results of the user, demographics (e.g., weight demographics, age demographics, ethnicity demographics, nationality demographics, gender demographics, sexual identity demographics, etc.) of the user, clinical diagnoses (e.g., in relation to diabetes, in relation to cardiovascular disease, in relation to pregnancy, etc.) of the user 3" party sensor-derived factors, and any other suitable factor; [0045]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the user-specific teachings of Salas-Boni into those of Shults in order to implement the dynamics and responses into the calculation of blood glucose concentrations (Salas-Boni [0045]).

Regarding Claim 30, Shults fails to disclose wherein the using at least one computerized machine learning process to generate the one or more user-specific models comprises using the at least one computerized machine learning process without input data indicative of an identification of one or more physiological mechanisms as sources of blood analyte error.
Salas-Boni discloses wherein the using at least one computerized machine learning process (For instance, Block S140 can include implementing a machine-learning algorithm or other algorithm configured to facilitate automatic identification of features (e.g., characteristic physiological responses, outliers) within raw or processed biosignal data, and matching of features in the sensor data with patterns of behavior of one or more users; [0058]) to generate the one or more user-specific models comprises using the at least one computerized machine learning process without input data indicative of an identification of one or more physiological mechanisms as sources of blood analyte error (In relation to calibration of a glucose sensor, the calibration operation can implement a model that describes the dynamics and responses of blood glucose concentrations in individuals based upon factors including one or more of time of day; [0045]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the user-specific teachings of Salas-Boni into those of Shults in order to implement the dynamics and responses into the calculation of blood glucose concentrations (Salas-Boni [0045]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791